       Case 3:18-cv-02729-W-LL Document 57 Filed 06/17/20 PageID.366 Page 1 of 3

 Samuel H. Park (State Bar Number: 261136)
 sam@sampark.lawyer
 Samuel H. Park, Attorney at Law
 3960 W. Point Loma Blvd., #H310
 San Diego, CA 92110
 Phone: (619) 674‐7392

 UNITED STATES DISTRICT COURT,
 SOUTHERN DISTRICT OF CALIFORNIA
 221 West Broadway
 San Diego, CA 92101
 Plaintiff/Petitioner: GAVIN JONES, et al.                     Case No.: 18-cv-2729-W-LL
 Defendant/Respondent: COUNTY OF SAN DIEGO, et al.
                                                               Judge: Hon. Thomas J. Whelan
 PROOF OF SERVICE                                              Dept.: 3C (Schwartz)

   At the time of service, I was over 18 years of age and not a party to this action. My business
address is 3131 Camino del Rio North, Suite 1250, San Diego, CA 92108.
   On 6/17/2020, I served the following documents:
    1. ORDER GRANTING ATTORNEY'S MOTION TO WITHDRAW AS COUNSEL FOR
    PLAINTIFF GAVIN JONES [DOC .47]
   The documents were served on the persons identified in the attached Service List as follows:
               [X] CERTIFIED Mail. I enclosed the documents in a sealed envelope or package
addressed to the persons as listed in the attached Service List and placed the envelope for
collection and mailing, following our ordinary business practices in San Diego, CA. I am readily
familiar with this business's practice for collecting and processing correspondence for mailing. On
the same day that correspondence is placed for collection and mailing, it is deposited in the
ordinary course of business with the United States Postal Service, in a sealed envelope with
postage fully prepaid. Attached is the Certified Mail Receipt with tracking number.
            I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.



       Dated: 6/17/2020              By: _/s/ Samuel H. Park_______________
                                              Samuel H. Park




                                                 Page 1 of 2

                                             PROOF OF SERVICE
     Case 3:18-cv-02729-W-LL Document 57 Filed 06/17/20 PageID.367 Page 2 of 3

                                     SERVICE LIST

                          Gavin Jones, et al. v. San Diego, et al.
                                   18-cv-2729-W-LL

Gavin Jones                                    Plaintiff, In Pro Per
2535 Bonita Vista Dr.
Julian, CA 92036




                                        Page 2 of 2

                                  PROOF OF SERVICE
        U.S. Postal Service™
29-W-LL Document 57 Filed 06/17/20 PageID
    CERTIFIED MAIL® RECEIPT
[T      Domestic Mail Only
ru      For delivery information, visit our website at iviviv.usps.com®.
i-n


=o
      Certified Mail Fee
                                                                  df09\
ru
LH    Extra Services & Fees(checkbox, add fee
       n Return Receipt(h^ccpy)               $   !
C3     D Retojm Receipt(electronic)           $               Postmark
□      n Certified Mall Restricted Delivery   $   :
□      □ Adult Signature Required             $   j
O
       □ Adult Signature Restricted Deiivefy $
□

      Total Postage and Fees
                              $4.75
      Sent To


      Street and'Apt'         'ofPCf Box'No.'

      City,'State,'ziP+4^'

      PS Form 3800, April 2015 PSN 7530-02-000-9047   See Reverse for Instructions
